Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0174567 (Krafsur) in view of US 6006449 (Orlowski).
Regarding claims 1-10, Krafsur teaches a shoe (a spring-cushioning shoe 2,2’, see figures 1-3,5-7), comprising: 
an upper portion (upper shoe portion 5,5’); 
a sole assembly (sole assembly 4,4’, see figures 1,5), coupled to the upper portion; 
at least one wave spring (wave springs 15 and 19, see figure 1 and wave spring 50,52,73,74; see figure 5-7);
a u-shaped receiving clip (60) comprising protrusions (64, figure 7), wherein the protrusions slidably accept a shim end (56,58) of the at least one wave spring (50,52; see paragraph 0035); 

a vacuity (6,7,54,66) in the sole assembly.
Krafsur lacks teaching an encapsulant, coupled to the at least one wave spring.
Orlowski teaches a shoe having a pliable casing (102; see figure 1 and 13) encapsulating a spring assembly (90), such that the spring assembly (90) when coupled to the pliable casing (102) is mounted in the cavities (34 and 36; see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by Krafsur with the at least one wave spring to be encapsulated within a pliable casing, as taught by Orlowski, in order to prevent foreign material from entering the spring assembly during the shoe molding process and to extend the life of the wave spring.
Regarding claim 2, the combination as taught above teaches at least one wave spring comprises a spring constant wherein the spring constant is selected based at least in part on a position of the vacuity in the sole assembly (a spring constant is selected based on the heights of the spring compression limiters (e.g. 36,38,65) above and below the vacuity (e.g. 6,54) in the sole assembly), see figs. 1-2 and 5-6; paragraph 0030 and 0035.  
Regarding claim 3, the combination as taught above teaches the encapsulant comprises at least one of polypropylene, polyurethane, polystyrene, ethylene vinyl acetate (EVA), rubber, plastic, foam, other polymers, and/or other compressible 
Regarding claim 4, the combination as taught above teaches the encapsulant couples at least one crest of the at least one wave spring to at least one trough of the at least one wave spring.  Krafsur teaches the spring having a wave crest (e.g. see figure 5 and see 15c in figure 3) and a wave trough (e.g. 15D).
Regarding claims 5-8, see figure 5 of Krafsur which shows the wave springs in the vacuity of the sole assembly as claimed.
Regarding claim 9, Krafsur teaches the wave spring constant for wave springs (e.g. 15 and 19) are 600 and 500 pounds per inch, see paragraph 0039, and therefore having a different spring constant as claimed.
Regarding claim 10, the combination as taught above teaches a spring constant of the at least one wave spring is selected based at least in part on an expected force at the vacuity in which the at least one wave spring is mounted (e.g. see figure 5 and paragraph 0041 of Krafsur).
Regarding claims 11-20, Krafsur teaches a shoe (a spring-cushioning shoe 2,2’, see figures 1-3,5-7), comprising: 
an upper portion (upper shoe portion 5,5’); 
a sole assembly (sole assembly 4,4’, see figures 1,5), coupled to the upper portion; 
at least one wave spring (wave springs 15 and 19, see figure 1 and wave spring 50,52,73,74; see figure 5-7);

a vacuity (6,7,54,66) in the sole assembly.
Krafsur lacks teaching an encapsulant, coupled to the at least one wave spring.
Orlowski teaches a shoe having a pliable casing (102; see figure 1 and 13) encapsulating a spring assembly (90), such that the spring assembly (90) when coupled to the pliable casing (102) is mounted in the cavities (34 and 36; see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by Krafsur with the at least one wave spring to be encapsulated within a pliable casing, as taught by Orlowski, in order to prevent foreign material from entering the spring assembly during the shoe molding process and to extend the life of the wave spring.
Regarding claim 12, the combination as taught above teaches at least one wave spring comprises a spring constant wherein the spring constant is selected based at least in part on a position of the vacuity in the sole assembly (a spring constant is selected based on the heights of the spring compression limiters (e.g. 36,38,65) above and below the vacuity (e.g. 6,54) in the sole assembly), see figs. 1-2 and 5-6; paragraph 0030 and 0035.  
Regarding claim 13, the combination as taught above teaches the encapsulant comprises at least one of polypropylene, polyurethane, polystyrene, ethylene vinyl acetate (EVA), rubber, plastic, foam, other polymers, and/or other compressible 
Regarding claim 14, the combination as taught above teaches the encapsulant couples at least one crest of the at least one wave spring to at least one trough of the at least one wave spring.  Krafsur teaches the spring having a wave crest (e.g. see figure 5 and see 15c in figure 3) and a wave trough (e.g. 15D).
Regarding claims 15-18, see figure 5 of Krafsur which shows the wave springs in the vacuity of the sole assembly as claimed.
Regarding claim 19, Krafsur teaches the wave spring constant for wave springs (e.g. 15 and 19) are 600 and 500 pounds per inch, see paragraph 0039, and therefore having a different spring constant as claimed.
Regarding claim 20, the combination as taught above teaches a spring constant of the at least one wave spring is selected based at least in part on an expected force at the vacuity in which the at least one wave spring is mounted (e.g. see figure 5 and paragraph 0041 of Krafsur).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
The rejection with regard to US 2008/0189982 has been withdrawn in view of applicant’s amendment.
With regard to the rejection of US 2002/0174567 (Krafsur) in view of US 6006449 (Orlowski), the applicant didn’t provide any arguments.  Applicant provided .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556